DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 8, 9, 11, 12, and 14-19, were previously pending and subject to a final office action filed on December 30, 2020 (the “December 30, 2020 Final Office Action”).  On February 24, 2021, Applicant filed a response to the December 30, 2020 Final Office Action (the “February 24, 2021 After Final Response), which (i) amended claims 1, 2, 4, 5, 11, 14, 15, 17, and 18; (ii) added new claim 21; and (iii) requested consideration of claims 1-5, 8, 9, 11, 12, 14-19, and 21 under the After Final Consideration Pilot Program 2.0 (AFCP 2.0).  On March 10, 2021, an Advisory Action was mailed to Applicant advising that the amendments in the February 24, 2021 After Final Response would not be entered, because: (1) they raised new issues that would require further consideration and/or search; and (2) they were not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
On March 30, 2021, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, requesting consideration of the previously submitted, un-entered amendments in the February 24, 2021 After Final Response (the “March 30, 2021 RCE”).  Based on the March 30, 2021 RCE, claims 1-5, 8, 9, 11, 12, 14-19, and 21, as recited in the February 24, 2021 After Final Response, are currently pending and subject to the non-final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's Remarks, pp. 8-11, filed February 24, 2021, with respect to the rejections of claims 1-5, 8, 9, 11, 12, and 14-19 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-5, 8, 9, 11, 12, 14-19, and 21 under 35 U.S.C. § 101 are maintained in this office action.
Applicant further asserts that under Prong Two of Step 2A of the Alice/Mayo Test (i.e., whether the claim limitations are indicative of integration into a practical application), the claims are directed to applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See Applicant’s Remarks, at p. 10-11.  However, Examiner respectfully disagrees with Applicant’s assertion.  Despite Applicant’s arguments that the claims are directed to applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the limitations described in claims 1 and 14 are not effecting a particular treatment for a disease or medical condition.  Unlike the claims analyzed in the Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals case, which were directed to a method for treating a patient with a specific disease or medical condition (schizophrenia) with a particular treatment (i.e., administering iloperidone in different dosage ranges depending on the genotype of the patient), claims 1 and 14 are not directed to effecting a particular treatment for a disease or medical condition. See USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF).
Claims 1 and 14 include limitations that are directed to making follow-up recommendations comprising a follow-up imaging or a clinical change detection.   Despite Applicant’s arguments, claims 1 and 14 do not recite a particular treatment or a particular disease or medical condition.  Making a follow-claims 1 and 14 do not indicate a practical application of the abstract idea.
As such, the rejections of claims 1-5, 8, 9, 11, 12, 14-19, and 21 under 35 U.S.C. § 101 are maintained in this office action.  Please see amended rejections to claims 1-5, 8, 9, 11, 12, 14-19, and 21 under 35 U.S.C. § 101 below, for further clarification and complete analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 12-13, filed February 24, 2021, with respect to rejections of claim 1-5, 8, 9, 11, 12, and 14-19 under 35 U.S.C. § 103, have been considered, but they are not persuasive.  Applicant asserts that Booth et al. (Pub. No. US 2017/0053101) does not teach using patient life-expectancy and co-morbidity data for making follow-up recommendation guidelines. See Applicant’s Remarks, at p. 13.  Examiner respectfully disagrees.
Booth teaches that patient-state information for recommending treatment dosages (i.e., making follow-up treatment recommendations).  For example, Booth explicitly teaches that the patient-state information may include whether the patient 10 has important comorbidities and a life expectancy of the patient. See Booth, paragraph [0071].  Paragraphs [0035] and [0036] teach that the patient-state information is used to report recommendations and adjustments to the patient’s treatment (i.e., making follow-up recommendations).  Therefore, one of ordinary skill in the art would recognize that the Booth, teaches using patient-state information, including patient life expectancy and co-morbidities for recommending follow-up treatment for a patient.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 9, 11, 12, 14-19, and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following amendments added to the claims in the February 24,, 2021 After Final Response, and entered by the March 30, 2021 RCE, which are not supported by the original disclosure are as follows:
- Applicant amended the claims to require the method and system, to comprise:
- “making follow-up recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical claim 14) or [the relevant patient clinical information including patient life expectancy (as described in claim 1)], the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging and a clinical change detection” (as described in claims 1 and 14).
Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter. See MPEP §§ 2163.06 and 2163.07.  In the present case, the specification is silent as to the underlined portions above.  These amendments change the scope of the claims.
Applicant’s disclosure does not provide support for the method and system comprising treatment data comprising a follow-up imaging and a clinical change detection.  Applicant’s specification provides support for the follow-up recommendations including imaging studies to improve the understanding of a clinical problem, or to detect clinical changes in the patient over time. See Applicant’s specification as filed on April 17, 2018, paragraph [0001].  However, Applicant’s specification does not provide support for the follow-up recommendations including both of: (1) follow-up image; and (2) detecting clinical changes in a patient over time (i.e., Applicant’s disclosure has support for the follow-up recommendations including (1) or (2), but does not have support for the follow-up recommendations including (1) and (2)).  Therefore, the limitations directed to the method and system, comprising: “making follow-up recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient (as described in claim 14) or [the relevant patient clinical information including patient life expectancy (as described in claim 1)], the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging and a clinical change detection” (as described in claims 1 and 14), is deemed to be new matter, because the specification does not provide support for this amended limitation.  As such, claims 1 and 14 are rejected for failing to comply with the written description requirement under 35 U.S.C. § 112(a).
Claims 2-5, 8, 9, 11, 12, and 21 (which individually depend on claim 1); and claims 15-19 (which individually depend on claim 14), are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement for similar reasons as described in the § 112(a) new matter rejections of claims 1 and 14 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8, 9, 11, 12, 14-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-5, 8, 9, 11, 12, and 21 are directed to a method, which is also within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 14-19 are directed to a system, which is within one of the four statutory categories (i.e., a machine or apparatus). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1 and 14 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 recites the following limitations (and claim 1 substantially recites the following limitations):


a processor executing the executable program to cause the processor to:

retrieve clinical events for a patient;

identify the clinical events relevant to a clinical guideline for an incidental finding, wherein the incidental finding is an imaging observation tangential to the primary goal for performing an imaging exam;

parse out clinical concepts from the clinical events using natural language processing, wherein the clinical concepts comprise at least one of: symptoms, diagnoses, and procedures;

cluster the clinical concepts according to the clinical guideline for the incidental finding using natural language processing;

create a longitudinal health patient profile by storing clustered clinical concepts for the identified clinical events relevant to the clinical guideline for the incidental finding;

determine whether to define a current imaging finding from a current imaging exam as an incidental finding; and

make follow-up recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient (as described in claim 14) or [the relevant patient clinical information including patient life expectancy (as described in claim 1)], the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging and a clinical change detection.

However, the aforementioned limitations that are identified in underlined font comprise processes that, under their broadest reasonable interpretation, fall within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., identifying medical events, creating a patient health profile, and determining whether to classify findings as incidental findings).  That is, other than reciting: (1) a non-transitory computer readable storage medium storing an executable program; (2) a processor; (3) an identification engine; (4) a memory; (5) a findings engine; and the steps of: (6) retrieving clinical events for a patient; (7) storing clustered clinical concepts for the identified clinical events relevant to the clinical guideline for the claim 14) or [the relevant patient clinical information including patient life expectancy (as described in claim 1)], the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging and a clinical change detection, the context of claims 1 and 14 encompass concepts that are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., identifying medical events, creating a patient health profile, and determining whether to classing findings as incidental findings).
The aforementioned claim limitations described in claims 1 and 14 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) making identifications (i.e., observations) of data that is relevant to a clinical guideline; (2) creating a patient profile; and (3) making determinations (i.e., evaluations, judgments, and/or opinions) as to whether a finding should be considered an incidental finding.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 14 recite an abstract idea.
Examiner notes that claims 2-5, 8, 9, 11, 12, and 21 (which individually depend on claim 1 due to their respective chains of dependency) further narrow the abstract ideas described in claim 1 respectively, and similarly cover limitations directed to narrowing the abstract concept described in claim 1 which is directed to concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper ) (i.e., identifying medical claims 15-19 (which individually depend on claim 14 due to their respective chains of dependency), further narrow the abstract idea described in claim 14 respectively, and similarly cover limitations directed to the same abstract concept described above (i.e., identifying medical events, creating a patient health profile, and determining whether to classing findings as incidental findings).  Therefore, dependent claims 2-5, 8, 9, 11, 12, 15-19, and 21 are also directed to the aforementioned abstract idea.  Examiner notes that: (1) dependent claims 8, 11, and 18 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2-5, 9, 12, 15-17, 19, and 21 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 14 recites and claim 1 substantially recite the additional elements of (identified in bold font below):
a non-transitory computer readable storage medium storing an executable program; and

a processor executing the executable program to cause the processor to:

retrieve clinical events for a patient;

identify the clinical events relevant to a clinical guideline for an incidental finding, wherein the incidental finding is an imaging observation tangential to the primary goal for performing an imaging exam;

parse out clinical concepts from the clinical events using natural language processing, wherein the clinical concepts comprise at least one of: symptoms, diagnoses, and procedures;

cluster the clinical concepts according to the clinical guideline for the incidental finding using natural language processing;

create a longitudinal health patient profile by storing clustered clinical concepts for the identified clinical events relevant to the clinical guideline for the incidental finding;

determine whether to define a current imaging finding from a current imaging exam as an incidental finding; and

make follow-up recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient (as described in claim 14) or [the relevant patient clinical information including patient life expectancy (as described in claim 1)], the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging and a clinical change detection; and

an identification engine (as described in claim 1); a memory (as described in claim 1); and a findings engine (as described in claim 1).  However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components and software programs to perform the abstract mental process of identifying medical events, creating a patient health profile, and determining whether to classify findings as incidental findings), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the field of medical systems for making follow-up recommendations). See MPEP §§ 2106.05(f), (g), (h).
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the non-transitory computer readable storage medium, processor, and memory) to perform the existing processes of: identifying medical data (i.e., the clinical events), creating a patient profile, and determining i.e., determining whether a finding should be an incidental finding);
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes a computer readable storage medium, memory, and the step of “storing clustered clinical concepts for the identified clinical events relevant to the incidental finding” as tools to execute the abstract idea; and
		- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see, Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention merely requires the executable program, identification engine, findings engine, and natural language processing described in claims 1 and 14 to ultimately perform the limitations identified in claims 1 and 14 as being directed to the abstract idea.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
			- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the current invention merely utilizes the step of “retrieving clinical events for a patient”, described in claims 1 and 14 to collect the clinical event data that is used in the aforementioned abstract concept of identifying medical events, creating a patient health profile, and determining whether to classing findings as incidental findings; and
- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the limitation directed to “retrieving clinical events for a patient”, described in claims 1 and 14, is similarly deemed to be a necessary data gathering step (i.e., “retrieving” the clinical events is a necessary gathering step before the system is able to: (i) identify the clinical events that are relevant to guidelines for an incidental finding; (ii) create the health profile for the patient; and (iii) determine whether a finding should be classified as an incidental finding).
- The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g., see MPEP § 2106.05(h)):
- Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Iatric Sys. – similarly, the limitation directed to “making follow-up recommendations for the incidental findings”, described in claims 1 and 14, merely limits the claims to the field of medical systems for making follow-up recommendations; and
- Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g., see Electric Power Group, LLC v. Alstom S.A. – similarly, the limitation directed to “making follow-up recommendations for the incidental findings”, described in claims 1 and 14, merely limits the claims to the field of medical systems for making follow-up recommendations.
Thus, the additional elements in independent claims 1 and 14 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2-5, 9, 12, 15-17, and 19 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claims 8, 11, and 18 recite the following additional elements (in bold font below):
the determining whether to define a current imaging finding as an incidental finding further comprises computing a likelihood the current imaging finding is the incidental finding, using at least one of: in-workflow tools; or offline processing tools (as described in claim 8); and

wherein the making follow-up recommendations for the defined incidental finding further comprises: displaying the longitudinal health patient profile with relevant clinical events; displaying the relevant patient clinical information; defining the current imaging finding as the incidental finding; displaying potential follow-up recommendations listed in the clinical guideline for the incidental finding; and applying the displayed longitudinal health profile and the displayed relevant patient clinical information to aid a medical professional in selecting a follow-up recommendation for the incidental finding (as described in claims 11 and 18).


However, these additional elements in dependent claims 8, 11, and 18 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use (i.e., merely linking the abstract mental process to the field of medical systems for making follow-up recommendations), for similar reasons as identified above. See analysis above; see also MPEP §§ 2106.05(f), (g), (h).  As such, the additional elements in dependent claims 8, 11, and 18 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-5, 8, 9, 11, 12, 14-19, and 21: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals claims 1-5, 8, 9, 11, 12, 14-19, and 21 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1-5, 8, 9, 11, 12, 14-19, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 8, 11, 14, and 18 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception; and (3) generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f), (g), (h).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 8, 11, 14, and 18, as recited, non-transitory computer readable storage medium storing an executable program; processor; identification engine; memory; findings engine; in-workflow tools; offline processing tools; and the steps of: retrieving clinical events for a patient; storing clustered clinical concepts for the identified clinical events relevant to the clinical guideline for the incidental finding; making follow-up recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient (as described in claim 14) or [the relevant patient clinical information including patient life expectancy (as described in claim 1)], the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging and a clinical change detection; displaying the longitudinal health patient 
	- Regarding the non-transitory computer readable storage medium storing an executable program; processor; identification engine; memory; findings engine; in-workflow tools; and offline processing tools - Applicant generally describes the system as comprising a processor 102, a user interface 104, a display 106, and a memory 108, where the memory includes a database which stores the clinical events located in an electronic medical system. Applicant’s specification, filed April 17, 2018, paragraph [0012].  These components are described at a high level, and are the equivalent of generic computer components.  Therefore, this disclosure shows that the system and its components are part of a general computing device.  Such devices are old and well-known computing devices in the medical industry.  Further, Applicant discloses that the identification engine 110 and incidental finding calculation engine 112 may be implemented by the processor 102 as lines of code (i.e., software). See Applicant’s specification, at paragraphs [0013] and [0014].  As such, this disclosure shows that the identification engine and finding engine are merely software components that are executed by a processor.  Therefore, the disclosure in Applicant’s specification shows that the non-transitory computer readable storage medium storing an executable program; processor; identification engine; memory; findings engine; in-workflow tools; and offline processing tools, are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
- Regarding the steps and features of: (1) retrieving clinical events for a patient; (2) storing clustered clinical concepts for the identified clinical events relevant to the clinical guideline for the incidental finding; (3) making follow-up recommendations for the defined incidental finding based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient (as described in claim 14) or [the relevant patient clinical information including patient life expectancy (as described in claim 1)], the follow-up - The following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
	- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “retrieving clinical events for a patient”; “displaying” the health profile, relevant patient information, and potential follow-up recommendations, described in claims 1, 11, 14, and 18, are similarly deemed to be well-understood, routine, and conventional activity in field of systems and methods for creating and managing patient profiles, because they also represent mere collection and transmission of data over a network (i.e., collecting clinical event data and transmitting various data over a network in the form of displaying the health profile, relevant patient information, and potential follow-up recommendations);
- Electronic recordkeeping, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly the limitation directed to: “storing the clustered clinical concepts”, described in claims 1 and 14, is claimed in a generic manner (i.e., generally stating that data is “stored” is deemed to be a well-understood, routine, and conventional function in the medical industry); and
- Storing and retrieving information in memory, e.g., see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly the limitations directed to: “retrieving the clinical events for a patient” and “storing the clustered clinical concepts”, described in claims 1 and 14, are also just storing and retrieving information in memory (i.e., “retrieving” and “storing” are deemed to be a well-understood, routine, and conventional function in the medical industry).
Therefore, the additional described in claims 1, 8, 11, 14, and 18 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
claims 1, 8, 11, 14, and 18 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 8, 11, 14, and 18 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2-5, 9, 12, and 21 (which individually depend on claim 1 due to their respective chains of dependency); and dependent claims 15-17 and 19 (which individually depend on claim 15 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2-5, 9, 12, 15-17, 19, and 21 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1 and 14.  Dependent claims 2-5, 9, 12, 15-17, 19, and 21 merely add limitations that further narrow the abstract idea described in independent claims 1 and 14.  Therefore, claims 1-5, 8, 9, 11, 12, 14-17, 19, and 21 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 12, 14, 16, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Csurka et al. (Pub. No. US 2014/0350961);
- Gotthardt et al. (Pub. No. US 2012/0101846);
- Giles et al. (Pub. No. US 2010/0223067);
- Hayter, II (Pub. No. US 2015/0025909);
- Sadeghi (Pub. No. US 2014/0365239); and
- Booth et al. (Pub. No. US 2017/0053101).

	Regarding claims 1 and 14,
		- Csurka teaches:
			- a method, comprising (as described in claim 1) (Csurka, paragraph [0019]; Paragraph [0019] teaches a system and method for summarization of medical data.):
			- a system, comprising: a non-transitory computer readable storage medium storing an executable program; and a processor executing the executable program to cause the processor to (as described in claim 14) (Csurka, paragraphs [0019], [0037], and [0044]; Paragraph [0019] teaches a system and method for summarization of medical data.  Paragraph [0037] teaches that the system includes memory 40 which stores software instructions 42 for performing the targeted summarization and a computer processor 44 in communication with the memory 40, which executes the instructions (i.e., a processor executing the executable program).  Paragraph [0044] teaches that the memory 40 may represent any type of non-transitory computer readable medium.):
				- retrieving. by a processor comprising an identification engine, clinical events for a patient from a memory (as described in claim 1 and substantially similarly described in claim 14) (Csurka, paragraph [0022]; Paragraph [0022] teaches that a patient’s health records are aggregated or otherwise linked to form a patient’s health record (PHR) 10, and stored in electronic form in computer memory (i.e., clinical events for a patient are stored in a memory).  Further, i.e., retrieving clinical events for a patient from a memory).  The retrieved records may be further organized, summarized, and visualized to generate a graphical rendition 20 which can be displayed to the healthcare provider on a graphical user interface.);
				- parsing out, by the processor comprising a finding engine, clinical concepts from the clinical events using natural language processing, wherein the clinical concepts comprise at least one of: symptoms, diagnoses, and procedures (as described in claim 1); and parse out clinical concepts from the clinical events using natural language processing (as described in claim 14) (Csurka, paragraphs [0083], [0106], [0108], and [0129]; Paragraph [0129] teaches that, in generating the graphical rendition of the retrieved records (i.e., clinical events) (see paragraph [0124]), free text based medical reports can be parsed and searched for medical concepts and related numerical entities (i.e., parsing clinical concepts from the clinical events).  Paragraph [0083] teaches that the system includes a natural language parser (i.e., natural language processing) which extracts nouns and multi-word expressions from the text portions of the records.  Paragraph [0106] teaches that the patient may come to a medical appointment with laboratory results, for example: blood tests, allergy tests, endurance tests, etc (i.e., the clinical concepts comprise procedures). The UMLS concepts may be extracted automatically from the results records as well as corresponding values from such tests to form an implicit query 34.  Paragraph [0108] teaches that a patient, after a first visit to his general practitioner (GP), goes to a specialist with a description of his/her medical condition provided by the GP (e.g., a description of the symptoms) (i.e., the clinical concepts comprise symptoms and diagnoses). The UMLS concepts may be extracted automatically from the prior records and corresponding confidence values from such records to form an implicit query 34.); and
				- creating, by the findings engine, a longitudinal health profile by storing clustered clinical concepts for the identified clinical events relevant to the clinical guideline for the incidental finding (as described in claim 1 and substantially similarly described in claim 14) Csurka, paragraph [0022]; Paragraph [0022] teaches that a patient’s health records are aggregated or otherwise linked to form a patient’s health record (PHR) 10 (i.e., creating a health profile), and stored in electronic form in computer memory (i.e., the health profile is created by storing the clinical concepts).) 
		- Csurka does not explicitly teach a method and system, comprising:
			- identifying, by the identification engine, the clinical events relevant to a clinical guideline for an incidental finding, wherein the incidental finding is an imaging observation tangential to the primary goal for performing an imaging exam (as described in claim 1 and substantially similarly described in claim 14);
			- clustering, by the findings engine, the clinical concepts according to the clinical guideline for the incidental finding using natural language processing (as described in claim 1 and substantially similarly described in claim 14);
			- determining, by the processor, whether to define a current imaging finding from a current imaging exam as an incidental finding (as described in claim 1 and substantially similarly described in claim 14); and
			- making follow-up recommendations for the defined incidental findings based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information includes at least patient life expectancy, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging and a clinical change detection (as described in claim 1)/making follow-up recommendations for the defined incidental findings based on the longitudinal health patient profile and relevant patient clinical information, the relevant patient clinical information including at least co-morbidities in the patient, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging and a clinical change detection (as described in claim 14).
		- However, in analogous art of methods for identifying and displaying patient information, Gotthardt teaches a system and method, comprising:
identifying, by the identification engine, the clinical events relevant to a clinical guideline for an incidental finding (as described in claim 1 and substantially similarly described in claim 14) (Gotthardt, paragraph [0019]; Paragraph [0019] teaches that performance of a guideline diagnostic (i.e., a clinical guideline) for a diagnosis (i.e., an incidental finding) means that the user is presented with the guideline criteria associated with this diagnosis for a selection (i.e., the clinical guidelines are associated with the incidental findings).  Further, toward the end of paragraph [0019], it is taught that if the patient has visited a doctor in the past with uncertain upper abdomen complaints, for example, and the doctor then performed a gastroscopy without any findings, then this event (i.e., an identified, clinical event) in the patient record is not linked to a diagnosis for an illness.  Further, paragraph [0019] teaches that a “third diagnosis risk” determined in the guideline diagnostic (i.e., the clinical guideline) uses “a second diagnosis risk” as a starting value in order to define it more precisely according to the presence or absence of guideline criteria associated with the diagnosis and according to the result of the guideline routines.  (This disclosure shows that the identified events are associated with the guideline criteria (i.e., the clinical events are relevant to the clinical guideline), because the events are associated procedures that may or may not have produced a diagnosis for an illness (i.e., an incidental findings).).  Paragraph [0016] teaches that the use of clinical guidelines is beneficial, because they help to (1) define diagnosis risks more precisely, and (2) detect further possible diagnoses (i.e., such as an incidental finding) within the context of a first diagnosis which the doctor can select for further analysis.).
	Therefore, it would have been obvious to one of ordinary skill in the art of methods for identifying and displaying patient information at the time of the effective filing date of the claimed invention to modify the method and system taught by Csurka to incorporate a step and feature directed to identifying events in a patient record which are associated with guideline criteria, as taught by Gotthardt, in order to help (1) define diagnosis risks more precisely, and (2) detect further possible diagnoses (i.e., such as an incidental finding) within the context of a first diagnosis which a doctor can select for further analysis. See Gotthardt, paragraph [0016]; see also MPEP § 2143 G.
Giles teaches a system and method, wherein:
			- the incidental finding is an imaging observation tangential to the primary goal for performing an imaging exam (as described in claim 1 and substantially similarly described in claim 14) (Giles, paragraphs [0030] and [0041]; Paragraph [0030] teaches that the system includes an analyzer 208, which assigns a value that is associated with the respective significance level to the exam to which the extracted data is associated.  In some examples, the significance level may be, for example, “life threatening,” “act upon as soon as possible,” “incidental finding to monitor” (i.e., this is the equivalent of an observation that is tangential to the primary goal of an exam, because it is determined to have less significance when compared to the “life threatening” and “act upon as soon as possible” categories) and/or “no action required.”  Paragraph [0041] teaches that the identified exams that the healthcare practitioner is able to access are previous clinical information, results, and/or images (i.e., the exam and the findings may be related to an imaging exam).); and
			- determining, by the processor, whether to define a current imaging finding from a current imaging exam as an incidental finding (as described in claim 1 and substantially similarly described in claim 14) (Giles, paragraphs [0039], [0041], and [0051]; Paragraph [0051] teaches that processor 216 then determines if the significance level is at or above a predetermined level (block 414).  In some examples, the particular significance level may be, for example, “incidental finding to monitor.” (i.e., the system is able to determine that a finding is an incidental finding).  Paragraph [0041] teaches that the identified exams that the healthcare practitioner is able to access are previous clinical information, results, and/or images (i.e., the exam and the findings may be related to an imaging exam).  Paragraph [0039] teaches that this feature is beneficial, because it sorts findings and enables a healthcare practitioner to readily identify the exams that are the most relevant to the selected category and/or contain relatively urgent significance levels.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for identifying and determining the significance of a medical finding at the time of the effective Csurka, as modified in view of Gotthardt, to incorporate a step and feature directed to determining whether a finding is an incidental finding, as taught by Giles, in order to (1) sort findings and (2) enable a healthcare practitioner to readily identify the exams that are the most relevant to the selected category and/or contain relatively urgent significance levels. See Giles, paragraph [0039]; see also MPEP § 2143 G.
		- Still further, in analogous art of medical systems and methods for reading and analyzing radiology reports, Hayter, II teaches a system and method, comprising:
			- clustering, by the findings engine, the clinical concepts according to the clinical guideline for the incidental finding using natural language processing (as described in claim 1 and substantially similarly described in claim 14) (Hayter, II, paragraphs [0178] and [0299]; Paragraph [0178] teaches that the system includes an NLP (Natural Language Processing) engine that that includes engine decoder tables.  As an example, for aortic dissection protocol MDCT, 23 distinct decoder tables were created (refer to the detailed description of FIGS. 8, and 340 through 369, refer to FIGS. 12 through 23B).  The 23 distinct decoder tables represent 23 separate NLP decoding steps containing a total of 4821 iterative phrases to decode (translate) a given report with near 100% accuracy.  The result is a completely decoded report that is automatically categorized into 23 separate categories (as an example, the category in question can be disease X, disease sub-category X, disease location X, disease timing X, disease size X, etc.) depending on the report findings.  For example, paragraph [0299] teaches that using Stages 1-4, the term carotid ultrasound and % stenosis can be searched where positive cases can be categorized (i.e., clustering clinical concepts) as to how the positive findings are reported (which criteria are used) (i.e., the clustering is based on clinical guidelines).  Paragraph [0178] teaches that the categorizing the reports with a natural language processing engine is beneficial, because the decoding steps contain a total of 4,821 iterative phrases to decode (translate) a given report with near 100% accuracy.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for reading and analyzing radiology reports at the time of the effective filing date of the claimed invention to further modify the method and system taught by Csurka, as modified in view of: Gotthardt Giles, to incorporate a step and feature directed to categorizing records with natural language processing software, as taught by Hayter, II, in order to decode patient records more accurately. See Hayter, II, paragraph [0178]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems and methods for processing medical records, Sadeghi teaches a system and method, comprising:
			- making follow-up recommendations for the defined incidental findings based on the longitudinal health patient profile and relevant patient clinical information, the follow-up recommendations comprising treatment data to diagnose and treat a patient, the treatment data comprising a follow-up imaging and a clinical change detection (as described in claims 1 and 14) (Sadeghi, paragraph [0093] and FIG. 6; Paragraph [0093] teaches that Figure 6 shows a decision tree 600 that is constructed to represent guidelines (such as guideline 500 in Figure 5 – guidelines for recommending follow-up and management of nodules smaller than 8 mm detected incidentally at nonscreening CTs) (i.e., guidelines for making follow-up recommendations for incidental findings).  Paragraph [0093] further teaches that the decision tree includes a node 610 for determining if the patient is high or low risk (i.e., relevant patient information).  If the patient is determined to be a high risk, then the “Yes” branch is followed, leading to the leaf node 620 with the recommendation of an initial follow-up CT in 6-12 months and another follow-up CT in 18-24 months (i.e., the follow-up recommendations comprise treatment data comprising a follow-up imaging) if the nodule size is unchanged (i.e., nodule size is interpreted as data that would be in the patient’s health profile and an example of a “clinical change detection”). (Therefore, the system makes a follow-up recommendation for an incidental finding based on data from the patient’s profile and relevant patient information).).  Paragraph [0037] teaches that this feature is beneficial, because it is capable of automatically checking to determine whether a medical professional neglected to make a finding or recommendation that is warranted under certain medical guidelines.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for reading and analyzing radiology reports at the time of the effective filing date of the claimed Csurka, as modified in view of: Gotthardt; Giles; and Hayter, II, to incorporate a step and feature directed making follow-up recommendations based on patient profile data and patient clinical information, as taught by Sadeghi, in order to automatically check whether a medical professional neglected to make a finding or recommendation that is warranted under certain medical guidelines. See Sadeghi, paragraph [0037]; see also MPEP § 2143 G.
		- Yet, still further, in analogous art of medical systems and methods, Booth teaches a method and system, wherein:
			- the relevant patient clinical information includes at least patient life expectancy (as described in claim 1); and the relevant patient clinical information including at least co-morbidities in the patient (as described in claim 14) (Booth, paragraphs [0035], [0036], and [0071]; Paragraph [0071] teaches that FIGS. 2A and 2C displays patient-state information 208a, which includes disease history, clinical attributes, financial attributes, and any other relevant information (i.e., relevant patient clinical information).  The other relevant patient-state information may include, but is not limited to, a life expectancy of the patient (i.e., the relevant patient clinical information includes patient life expectancy) and important comorbidities (i.e., the relevant patient clinical information includes co-morbidities in the patient).  Paragraphs [0035] and [0036] teach that the patient-state information is used to report recommendations and adjustments to the patient’s treatment (i.e., making follow-up recommendations).  Therefore, one of ordinary skill in the art of medical systems and methods would recognize that the combination of prior art references, including Booth, teaches using patient-state information, including patient life expectancy and co-morbidities for recommending follow-up treatment for a patient.  Paragraph [0071] teaches that this information is beneficial for determining the personalized treatment therapy that is prescribed to a patient.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method and system taught by Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; and Sadeghi, to incorporate a step and feature directed compiling relevant patient information including a patient’s life expectancy Booth, in order to determine and dictate the personalized treatment therapy that is prescribed to a patient. See Booth, paragraph [0071]; see also MPEP § 2143 G.

	Regarding claims 3 and 16,
		- The combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, teaches the limitations of: claim 1 (which claim 3 depends on); and claim 14 (which claim 16 depends on), as described above.
		- Csurka further teaches a method and system, wherein:
			- the relevant clinical events comprise at least one of: an updated patient clinical history, new imaging exam reports, a new drug prescription, and new pathology results (as described in claims 3 and 16) (Csurka, paragraph [0086]; Paragraph [0086] teaches that records may be medical reports, treatments, prescriptions, etc. (i.e., imaging exam reports and drug prescriptions).).
The motivations and rationales to modify the method and system taught by Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, described in the analysis of the obviousness rejection of claims 1 and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 4 and 17,
		- The combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, teaches the limitations of: claim 1 (which claim 4 depends on); and claim 14 (which claim 17 depends on), as described above.
		- Gotthardt further teaches a method and system, wherein:
			- the clinical guideline for the incidental finding lists rules governing potential follow-up recommendations for the incidental finding based on factors comprising at least one of: patient risk level for the incidental finding, patient risk factors increasing a risk of the incidental finding, size of the incidental finding, physical properties of the incidental finding, and type of imaging exam for the current imaging finding (as described in claims 4 and 17) (Gotthardt, paragraph [0019]; Paragraph [0019] teaches that often, the guideline routines on the guideline criteria for diagnosis risk calculation are heuristics based on combinations of several individual factors. The MDRD formula frequently used for the diagnosis of kidney function disorders, for example, takes account not only of the creatine value in the serum (laboratory finding) but also of the age, skin color and sex of the patient (i.e., patient risk factors).  That is to say factors for which it is known from various studies that they can influence the presence of kidney function disorders or can at least correlate thereto (i.e., the guideline for the incidental finding includes patient risk factors that may increase or decrease the presence of an incidental finding).).
The motivations and rationales to modify the method and system taught by Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, described in the analysis of the obviousness rejection of claims 1 and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 5,
		- The combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- Sadeghi further teaches a method and system, wherein:
			- the relevant patient clinical information comprises at least one of: patient risk level for the incidental finding and co-morbidities in the patient (Sadeghi, paragraph [0093] and FIG. 6; Paragraph [0093] teaches that Figure 6 shows a decision tree 600 that is constructed to represent guidelines (such as guideline 500 in Figure 5 – guidelines for recommending follow-up and management of nodules smaller than 8 mm detected incidentally at nonscreening CTs) (i.e., guidelines for making follow-up recommendations for incidental findings).  Paragraph [0093] further teaches that the decision tree includes a node 610 for determining if the patient is high or low risk (i.e., the relevant patient information includes the patient’s risk level in regard to an incidental finding).).
Booth also teaches a method and system, wherein:
			- the relevant patient clinical information comprises at least one of: patient risk level for the incidental finding and co-morbidities in the patient (Booth, paragraph [0071]; Paragraph [0071] teaches that FIGS. 2A and 2C displays patient-state information 208a, which includes disease history, clinical attributes, financial attributes, and any other relevant information (i.e., relevant patient clinical information).  The other relevant patient-state information may include, but is not limited to, a life expectancy of the patient and important comorbidities (i.e., the relevant patient clinical information includes co-morbidities in the patient).).
	The motivations and rationales to modify the method and system taught by Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, described in the analysis of the obviousness rejection of claims 1 and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 12 and 19,
		- The combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, teaches the limitations of: claim 1 (which claim 12 depends on); and claim 14 (which claim 19 depends on), as described above.
		- Sadeghi further teaches a system and method, wherein the making follow-up recommendations for the defined incidental finding further comprises:
			- applying the displayed longitudinal health patient profile and the relevant patient clinical information to automatically select a follow-up recommendation for the incidental finding (as described in claims 12 and 19) (Sadeghi, paragraph [0093]; Paragraph [0093] teaches that the decision tree includes a node 610 for determining if the patient is high or low risk.  If the patient is determined to be a high risk, then the “Yes” branch is followed, leading to the leaf node 620 with the recommendation of an initial follow-up CT in 6-12 months and another follow-up CT in 18-24 months if the nodule size is unchanged (i.e., nodule size is interpreted as data that would be in the patient’s health 
	The motivations and rationales to modify the method and system taught by Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, described in the analysis of the obviousness rejection of claims 1 and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 21,
		- The combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, teaches the limitations of claim 1 (which claim 21 depends on), as described above.
		- Hayter, II further teaches a method and system, wherein:
			- the primary goal for performing the imaging exam comprises assessing lung disease and the incidental finding comprises an incidental lung nodule (Hayter, II, paragraphs [0143] and [0299]; Paragraph [0299] teaches that results can be compared to any follow-up examinations corresponding to the same patient over a given time frame where the call-back rate can be calculated.  As an example, paragraph [0299] further teaches using Stages 1-3 the terms pneumothorax, lung biopsy, and thoracentesis can be identified and positivity rates calculated.  One of ordinary skill in the art of medical systems and methods for reading and analyzing radiology reports would recognize that reports with lung biopsies are used to assess lung disease, because the plain and ordinary meaning of a biopsy is an examination of tissue to from a living body to discover the presence, cause, or extent of a disease.  Therefore, a lung biopsy is an examination of tissue from the lung to discover the presence, cause, or extent of a lung disease.  Paragraph [0143] teaches a decoding table 367, or a similar decoding table, can be redefined, verified, and validated for different diagnoses and/or findings given the proper antecedent (or subsequent) decoding steps as required to provide the necessary diagnostic category (classification) or relevance (as examples, size or measurement of a lung nodule or displacement of a bone fracture) (i.e., Hayter, II is interpreted to be the equivalent of an incidental lung nodule.).
The motivations and rationales to modify the method and system taught by Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, described in the analysis of the obviousness rejection of claims 1 and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Csurka et al. (Pub. No. US 2014/0350961), as modified in view of: Gotthardt et al. (Pub. No. US 2012/0101846); Giles et al. (Pub. No. US 2010/0223067); Hayter, II (Pub. No. US 2015/0025909); Sadeghi (Pub. No. US 2014/0365239); and Booth et al. (Pub. No. US 20170053101), as applied to claims 1 and 14 above, and further in view of:
- Gedeon et al. (Pub. No. US 2010/0179829).

	Regarding claims 2 and 15,
		- The combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, teaches the limitations of: claim 1 (which claim 2 depends on); and claim 14 (which claim 15 depends on), as described above.
		- Courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04 VI(B).  In the present case, Examiner notes that the steps of: parsing out clinical concepts from additional identified events (as described in claims 2 and 15); clustering the clinical concepts in the additional identified clinical events according to the clinical guideline for the incidental finding (as described in claims 2 and 15); and updating the longitudinal health patient profile by storing the clustered clinical concepts for the additional identified clinical events (as described in claims 2 and 15) are identical to the claim limitations recited in independent claims 1 and 14 except that the information that is parsed, clustered, claims 1 and 14.  While the combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, does not explicitly teach these steps for additional identified clinical events (emphasis added), the aforementioned references teach parsing, clustering, and storing initial, identified clinical concepts.  There are no conceivable reasons why the parsing, clustering, and storing steps would produce any new and unexpected results for the additional clinical events (recited in claims 2 and 15) versus initial clinical events (recited in claims 1 and 14).  Therefore, these steps are seen as a mere duplication of parts which have no patentable significance, and the combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, is interpreted as teaching these steps and features except for having a record that is updated with additional identified clinical events. See MPEP § 2144.04 VI(B) (for discussion on mere duplication of parts).
		- The combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, does not explicitly teach a method, comprising:
			- updating the longitudinal health profile patient profile by: inputting additional identified clinical events relevant to the incidental finding (as described in claims 2 and 15).
		- However, in analogous art of medical systems and methods for tracking medical events and communicating medical records, Gedeon teaches a system and method, comprising:
			- updating the longitudinal health profile patient profile by: inputting additional identified clinical events relevant to the incidental finding (as described in claims 2 and 15) (Gedeon, paragraphs [0054] and [0070]; Paragraph [0070] teaches that clinicians update the patient’s EHR as symptoms are presented, diagnoses are made, and drugs or other care is provided, among other recorded events (i.e., updating the patient’s profile by inputting additional identified clinical events which are relevant to the patient’s condition or an incidental finding).  Further, paragraph [0070] teaches that the system monitors and analyzes one or more data entries to the patient’s EHR as the record is updated (i.e., updating the patient’s profile with additional clinical events).  At block 802, an adverse event is detected i.e., a clinical event that is relevant to the patient’s condition or an incidental finding).  Paragraph [0054] teaches that this feature is beneficial, because it may expedite and increase the efficiency compiling data from one or more reports.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for tracking medical events and communicating medical records at the time of effective filing date of the claimed invention to further modify the method and system taught by Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, to incorporate a step and feature directed to updating the patient’s profile by inputting additional identified clinical events which are relevant to the patient’s condition, as taught by Gedeon, in order to expedite and increase the efficiency compiling data from one or more reports. See Gedeon, paragraph [0054]; see also MPEP § 2143 G.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Csurka et al. (Pub. No. US 2014/0350961), as modified in view of: Gotthardt et al. (Pub. No. US 2012/0101846); Giles et al. (Pub. No. US 2010/0223067); Hayter, II (Pub. No. US 2015/0025909); Sadeghi (Pub. No. US 2014/0365239); and Booth et al. (Pub. No. US 20170053101), as applied to claim 1 above, and further in view of:
- Johannes et al. (Pub. No. US 2010/0023342).

	Regarding claim 8,
		- The combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, teaches the limitations of claim 1 (which claim 8 depends on), as described above.
		- The combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, does not explicitly teach a method, wherein:
the determining whether to define a current imaging finding as an incidental finding further comprises computing a likelihood the current imaging finding is the incidental finding, using at least one of: in-workflow tools; or offline processing tools.
		- However, in analogous art of medical systems and methods for indicating the severity of medical findings, Johannes teaches a system and method, wherein:
			- the determining whether to define a current imaging finding as an incidental finding further comprises computing a likelihood the current imaging finding is the incidental finding, using at least one of: in-workflow tools; or offline processing tools (Johannes, paragraphs [0009], [0029], and [0039]; Paragraph [0029] teaches that the method for identifying abnormal lab values includes indicating the severity of complications (i.e., determining whether a finding is incidental or not).  Paragraph [0029] further teaches that this indication can be determined by calculating the likelihood of lab-related complications arising with certain lab results.  Paragraph [0039] teaches that the system includes various modules, which can include hardware and software components, such as on-line mass storage of operating software and short term storage of data (i.e., in-workflow tools), off-line long-term storage of data (i.e., offline processing tools).  Paragraph [0009] teaches that this feature is beneficial, because it helps to improve healthcare quality by decreasing medical complications and increasing patient satisfaction.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for indicating the severity of medical findings at the time of the effective filing date of the claimed invention to further modify the method and system taught by Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, to incorporate a step and feature directed to determining the likelihood of a medical result when determining the severity of the medical result, as taught by Johannes, in order to help improve healthcare quality. See Johannes, paragraph [0009]; see also MPEP § 2143 G.

claim 9,
		- The combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; Booth; and Johannes, teaches the limitations of claim 8 (which claim 9 depends on), as described above.
		- Johannes further teaches a method, wherein:
			- the determining whether to define the current imaging finding as an incidental finding further comprises: applying the longitudinal health patient profile with the clinical guideline for the incidental finding and the relevant patient clinical information (Johannes, paragraph [0066]; Paragraph [0066] teaches that results from these data can be used retrospectively to identify complications that arose during a patient’s stay at a care facility for treatment of the patient, and these data can be used to analyze the progression of a patient during the patient’s stay at the care facility for incorporation into subsequent benchmarking, or similar, considerations (i.e., reviewing and analyzing the data in the patient record that is related to the lab data is interpreted as being the equivalent of the broadest reasonable interpretation of “applying the health profile and relevant patient clinical information”, as described in the claimed invention.).
	The motivations and rationales to modify the method and system taught by Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; Booth; and Johannes, described in the analysis of the obviousness rejections of claims 1, 8, and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Csurka et al. (Pub. No. US 2014/0350961), as modified in view of: Gotthardt et al. (Pub. No. US 2012/0101846); Giles et al. (Pub. No. US 2010/0223067); Hayter, II (Pub. No. US 2015/0025909); Sadeghi (Pub. No. US 2014/0365239); and Booth et al. (Pub. No. US 20170053101), as applied to claims 1 and 14 above, and further in view of:
- Schechter (Pub. No. US 2008/0059224); and
- Gaylis et al. (Pub. No. 2014/0188511).

	Regarding claims 11 and 18,
		- The combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, teaches the limitations of: claim 1 (which claim 11 depends on); and claim 14 (which claim 18 depends on), as described above.
		- Csurka further teaches a system and method, wherein making the follow-up recommendations for the defined incidental finding further comprises:
			- displaying the relevant patient clinical information (as described in claims 11 and 18) (Csurka, paragraph [0038]; Paragraph [0038] teaches that the system instructions include: a search component 66, which generates a query 34 in the search space and retrieves responsive medical records 36; and a summarization component 68, which generates a summary based on the retrieved responsive medical records for display to a healthcare professional on the user interface 58 (i.e., displaying relevant patient clinical information).).
		- Giles further teaches a system and method, comprising:
			- defining the current imaging finding as the incidental finding (as described in claims 11 and 18) (Giles, paragraph [0051]; Paragraph [0051] teaches that processor 216 then determines if the significance level is at or above a predetermined level (block 414).  In some examples, the particular significance level may be, for example, “incidental finding to monitor.” (i.e., the system is able to determine that a finding is an incidental finding).).
Sadeghi further teaches a system and method, wherein making the follow-up recommendations for the defined incidental finding further comprises:
			- applying the displayed longitudinal health patient profile and the displayed relevant patient clinical information to aid a medical professional in selecting a follow-up recommendation for the incidental finding (as described in claims 11 and 18) (Sadeghi, paragraph [0038]; Paragraph [0038] teaches medical reports may be analyzed in real time to provide feedback to medical professionals in a timely manner.  Further, paragraph [0038] teaches that if a problem is identified (e.g., a missing item of information, an incomplete or incorrect recommendation, etc.) (i.e., the system is able to identify if a follow-up recommendation is incomplete or incorrect), one or more alerts may be generated and the medical professional may be prompted to correct and/or supplement the report (i.e., displaying relevant information to aid the medical professional in selecting a complete or correct follow-up recommendation).).
	The motivations and rationales to modify the method and system taught by Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; and Sadeghi, described in the analysis of the obviousness rejection of claims 1 and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.
- The combination of Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, does not explicitly teach a method, wherein making the follow-up recommendations for the defined incidental finding further comprises:
	- displaying the longitudinal health patient profile with the relevant clinical events (as described in claims 11 and 18); and
	- displaying potential follow-up recommendations listed in the clinical guideline for the incidental finding (as described in claims 11 and 18).
- However, in analogous art of medical systems and methods for developing patient health profiles, Schechter teaches a system and method, comprising:
displaying the longitudinal health patient profile with the relevant clinical events (as described in claims 11 and 18) (Schechter, paragraph [0027], FIGS. 4 and 5; Paragraph [0027] teaches various steps for constructing a health profile, shown in Figures 4 and 5.  Further, paragraph [0027] teaches that the steps illustrating how the health profile is utilized to provide updated and relevant healthcare data to an individual patient’s healthcare providers (i.e., displaying a health patient profile with relevant clinical events).  For example, Figure 5 is a representation of a health profile that shows a patient’s gender, age, plan type, dates of hospitalization (i.e., relevant clinical events), and disease registry list.  Further, paragraph [0027] teaches that presenting the patient’s health profile to the patient’s healthcare providers is beneficial, because it enables providers to identify and treat anticipated and unexpected co-morbidities in a timely manner.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for developing patient health profiles at the time of the effective filing date of the claimed invention to further modify the method and system taught by Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; and Booth, to incorporate a step and feature directed to displaying the patient’s health profile with relevant clinical events, as taught by Schechter, in order to better enable healthcare providers in identifying and treating a patient’s anticipated and unexpected co-morbidities in a timely manner. See Schechter, paragraph [0027]; see also MPEP § 2143 G.
		- Further, in analogous art of medical systems and methods for managing medical conditions, Gaylis teaches a system and method, comprising:
			- displaying potential follow-up recommendations listed in the clinical guideline for the incidental finding (as described in claims 11 and 18) (Gaylis, paragraph [0033]; Paragraph [0033] teaches that the server 110 may also generate an analysis report 490 to produce a formatted view of the patient analysis.  This may also be sent to the client 170 for display on a client monitor or printout (i.e., displaying a patient analysis report).  Paragraph [0033] further teaches that FIG. 7C is a sample report 730 including a treatment protocol for a patient classified as castrate resistant prostate cancer with demonstrable metastatic disease (CRPC MD).  The sample treatment protocols may i.e., potential follow-up recommendations) and the time frame at which each screening is recommended to be performed (i.e., guidelines for the potential follow-up recommendations).  (Thus, the patient analysis reports that are displayed may include potential follow-up recommendation and guidelines for the potential follow-up recommendations for the incidental finding.)  Paragraph [0033] teaches that this feature is beneficial, because it may allow for expeditious patient identification for clinical trials as well as improved efficiency in the review process by physicians and research coordinators of potential patients.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for managing medical conditions at the time of the effective filing date of the claimed invention to further modify the method and system taught by Csurka, as modified in view of: Gotthardt; Giles; Hayter, II; Sadeghi; Booth; and Schechter, to incorporate a step and feature directed to displaying the potential follow-up recommendation and guidelines for the potential follow-up recommendations, as taught by Gaylis, in order to allow for expeditious patient identification for clinical trials as well as improved efficiency in the review process by physicians and research coordinators of potential patients. See Gaylis, paragraph [0033]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686 


/HIEP V NGUYEN/Primary Examiner, Art Unit 3686